                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                   CIVIL ACTION NO. 19-cv-10145-RGS

              PAUL J. MURPHY, Acting Regional Director,
          Region 01, National Labor Relations Board, for and on
          Behalf of the NATIONAL LABOR RELATIONS BOARD

                                     v.

                     NSL COUNTRY GARDENS, LLC

                 SUPPLEMENTAL ORDER ON
           PETITION FOR TEMPORARY INJUNCTION
    UNDER SECTION 10(j) OF NATIONAL LABOR RELATIONS ACT

                               May 16, 2019

STEARNS, D. J.

     The National Labor Relations Board (NLRB or Board) petitioned the

court for a preliminary injunction pursuant to section 10(j) (29 U.S.C. §

160(j)) of the National Labor Relations Act (NLRA) to compel Respondent

NSL Country Gardens, LLC (NSL), pending the NLRB’s final disposition of

NSL’s matter before it, to negotiate in good faith a collective bargaining

agreement (CBA) and to reinstate two members of the New England

Healthcare Employees Union 1199, who also served as Union delegates. In

granting the motion, the court asked the NLRB to submit a draft injunction

Order. The court adopts the following portions of its proposed form of Order.
        IT IS HEREBY ORDERED that, pending the Board’s final disposition

of this matter, Respondent NSL, its officers, representatives, agents,

servants, employees, attorneys, successors, and assigns, and all persons

acting in concert or participation with it or them are enjoined and restrained

from:

        (a) Withdrawing recognition from the Union in the professional unit

and the nonprofessional unit, as those units are described in the parties’ most

recent collective-bargaining agreements (the Units)1; failing or refusing to



        NSL recognized the Union as the exclusive collective bargaining agent
        1

for the following two groups of employees, referred to as Unit A and Unit B.
Unit A consisted of

     [a]ll full-time and regular part-time Registered Nurses; excluding all
other Employees, Director of Nursing, Supervisor of Nursing, Assistant
Supervisors of Nursing, Food Service Supervisor, First Cook, Maintenance
Supervisor, Housekeeping/Laundry Working Supervisor, Social Worker,
other Professional Employees, Managerial Employees, Temporary
Employees, Guards and Supervisors as defined in the Act.

        Unit B was comprised of

        [a]ll full-time and regular part-time Licensed Practical Nurses,
        Nurses’ Aides, Orderlies, Technical Employees, Kitchen
        Employees, Housekeeping Employees, Maintenance Employees,
        and Laundry Employees; excluding all other Employees,
        Registered Nurses, Director of Nursing, Supervisor of Nursing,
        Assistant Supervisors of Nursing, Food Service Supervisor, First
        Cook, Maintenance Supervisor, Housekeeping/Laundry
        Working Supervisor, Social Worker, Professional Employees,
        Managerial Employees, Temporary Employees, Guards and
        Supervisors as defined in the Act.
                                       2
recognize the Union as the exclusive collective-bargaining representative of

its employees in the Units, and upon request of the Union, failing or refusing

to bargain in good faith over the wages, hours, and other terms or conditions

of employment of the employees in the Units;

      (b) soliciting or encouraging an employee petition seeking to decertify

the Union;

      (c) suspending and discharging employees because of their Union

activity; and

      (d) in any like or related manner interfering with, restraining or

coercing its employees in the exercise of the rights guaranteed them under

Section 7 of the Act.

      IT IS FURTHER ORDERED that, pending the Board’s final disposition

of this matter, Respondent, its officers, representatives, agents, servants,

employees, attorneys, successors, and assigns, and all persons acting in

concert or participation with it or them, shall be required to take the

following affirmative actions:

      (a) Within five (5) days of the issuance of this Order, recognize and, on

request, bargain in good faith with the Union as the exclusive collective-

bargaining representative of the employees in the Units concerning terms




                                      3
and conditions of employment and, if an understanding is reached, embody

that understanding in a signed agreement;

      (b) Within five (5) days of the issuance of this Order, offer Stephanie

Sullivan interim reinstatement to her former positions; or, if those positions

no longer exist, to substantially equivalent positions without prejudice to

their seniority or any other rights and privileges previously enjoyed,

displacing, if necessary, any employee(s) who may have been hired or

reassigned to replace them;

      (c) Within fourteen (14) days of the issuance of this Order, post copies

of the District Court’s opinion and order at Respondent’s Swansea,

Massachusetts facility where notices to employees are customarily posted;

said posting shall be maintained during the pendency of the Board’s

administrative proceedings free from all obstructions and defacements; all

unit employees shall have free and unrestricted access to said postings; and

     (d) Within twenty (20) days of the issuance of this Order, file with the

Court, with a copy submitted to the Regional Director of Region 01 of the

Board, a sworn affidavit from a responsible Respondent official, setting forth

with specificity the manner in which Respondent has complied with the

terms of this decree, including how it has posted the documents required by

this Order.


                                      4
SO ORDERED.

/s/ Richard G. Stearns__________
UNITED STATES DISTRICT JUDGE




  5
